Citation Nr: 1343175	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  09-41 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1318. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to August 1975.  The Veteran died in July 2007.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 


FINDINGS OF FACT

1.  Resolving all doubt in favor of the appellant, the Veteran treated his service-connected posttraumatic stress disorder (PTSD) with alcohol and drugs which led to his death from cirrhosis.

2.  The claim for entitlement to DIC under 38 U.S.C.A. § 1318 is moot.  


CONCLUSIONS OF LAW

1.  A service-connected disability, PTSD, caused or contributed substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2013); 38 C.F.R. § 3.312 (2013).

2.  The claim for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is dismissed. 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for the Cause of the Veteran's Death

The Veteran's July 2007 death certificate indicates that he died from cirrhosis.  At the time of his death, the Veteran was service-connected for PTSD.  The appellant asserts that the Veteran self-treated his PTSD with drugs and alcohol, thus leading to his eventual death from cirrhosis.   

While the Veteran denied problems with drugs and alcohol on many occasions, it is significant that in December 1979, he was treated for injuries at a VA facility related to a motor vehicle accident after drinking "a few beers."  Also, in October 1997, the Veteran was diagnosed with opiate and alcohol dependence and was transferred for treatment; however, he became combative and denied all problems with drugs and alcohol and demanded to be released.  At the time of the appellant's Board hearing, she asserted that the Veteran had problems with alcohol, daily, for the entire balance of their marriage, 12 years.  She reported that the Veteran's PTSD caused sleep disturbances and he treated such with drugs and alcohol, and that he also abused the prescription medication he was given for his PTSD.  

A VA examiner, in August 2009, opined that the Veteran's death was from medical causes and not due to his psychiatric diagnosis of PTSD.  The examiner noted the Veteran's multiple medical problems, including cirrhosis of the liver, and history of illegal drug abuse; however, he did not comment upon the cause of the Veteran's cirrhosis or the appellant's assertion that the Veteran treated his psychiatric illness, PTSD, with drugs and alcohol, leading to the physical illness that caused his death, cirrhosis.  The August 2009 opinion is thus inadequate.

A VA treating professional, in September 2010, opined that, assuming that past alcohol and drug abuse led to the Veteran's cirrhosis and death, his PTSD placed him at higher risk for these conditions and in this way contributed to his death.  He reported that it has been well-documented in medical literature that patients with PTSD have elevated rates of alcohol and drug problems.  He noted the appellant's assertions as to the Veteran's drug and alcohol abuse, and noted that cirrhosis of the liver can be caused by substance abuse. 

The appellant is competent to provide testimony as to what she witnessed of the Veteran, in this case, daily, long-term problems with alcohol, and use of alcohol and drugs to treat PTSD symptoms.  There is no evidence that she is not credible in this regard.  Resolving all doubt in favor of the appellant, as is required by law, the Board thus finds that the Veteran treated his service-connected PTSD with alcohol and drugs which led to his death from cirrhosis.  Service connection for the cause of the Veteran's death is granted.  

DIC pursuant to 38 U.S.C.A. § 1318 

In light of the grant of service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1310, the claim of entitlement to DIC under 38 U.S.C.A. § 1318 is moot, and is dismissed.



ORDER

Service connection for the cause of the Veteran's death is granted.

The claim of entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is dismissed. 




____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


